DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 8-10, 12-16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Thibault (US 7210428) in view of Wang (CN 105903681), Thorsen (WO 2006/133717), Le Bechec (FR 2983034), Eakin et al. (US 8584619 B2).
Regarding Claim 8, Thibault discloses an apparatus, comprising: an entry gate (entry gate 41); a sorting scale coupled to the entry gate (scale 27); a sorting gate (sort gate 31); a plurality of gates coupled to the sorting gate (outlets, 29 and 30); and a processor (controller 33) and a memory (“memory of the controller 33” Col. 6 line 25) storing executable instructions that, in response to execution by the processor, cause the apparatus to: open the entry gate to enable a first object to enter the sorting scale through the entry gate (“a one-way entry gate 41 at the inlet 28 that restricts entry onto the scale platform 38 to one animal at a time” Col. 7 lines 14-16); obtain a first weight of the first object using the sorting scale (“A controller detects and stores the measured weight of each animal” Col. 3 line 3); move the sorting gate based on the first weight of the first object to form a passageway between the exit gate and one of the plurality of gates (“The controller activates the sort gate” Col. 3 line 9).
Thibault fails to disclose an exit gate coupled to the sorting scale; wherein the sorting gate includes two substantially parallel components; in response to execution by the processor, cause the apparatus to: close the entry gate upon determining the first weight of the first object is higher than a predetermined weight; the two substantially parallel components of sorting gate form a passageway, wherein the two substantially parallel components of the sorting gate are substantially parallel before and after the moving, and thereafter, open the exit gate to enable the first object to pass through the passageway and reach the one of the plurality of gates, obtain a second weight of the first object using the sorting scale; close the exit gate upon determining the second weight of the first object is lower than the predetermined weight, determine that the exit gate has been opened for a predetermined period of time; and in response, open the entry gate while the exit gate is open to enable a second object to enter the sorting scale through the entry gate to facilitate the first object to pass through the exit gate.
However, Wang teaches an exit gate (first stage sorting gate 223; Figure 2a) coupled to the sorting scale; wherein the sorting gate includes two substantially parallel components (second stage sorting gate 231 has 2 components and will be parallel in configuration shown by dashed lines in edited Figure 2a below); the two substantially parallel components of sorting gate form a passageway (shown in edited Figure 2a below) and thereafter, open the exit gate (first stage sorting gate 223) to enable the object to pass through the passageway and reach the one of the plurality of gates (Figure 2a).

    PNG
    media_image1.png
    323
    465
    media_image1.png
    Greyscale

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the sorting gate of Thibault with the exit gate before the plurality of gates as taught by Wang, so that the animal cannot leave before it is finished being weighed.
Additionally, Thorsen teaches close the entry gate upon determining the first weight of the first object is higher than a predetermined weight (“Once the entry gate 10 is opened and the control unit registers that a pig enters onto the weighing platform 4, the entry gate 10 is closed again so that no more than one pig can enter.” Page 17 Paragraph 3); obtain a second weight of the first object using the sorting scale; and close the exit gate upon determining the second weight of the object is lower than the predetermined weight (“when it is registered that the pig is completely out, which is obtained by monitoring the signal from the weighing cell 60, the gate 30 is closed again” Page 18 Paragraph 1), and determine that the exit gate has been opened for a predetermined period of time (“if time has passed after an exit gate has been opened without the pig inside the weigher has left, which can be obtained by monitoring the weighing signal as mentioned” Page 18 Paragraph 2).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the scale and gates of Thibault with the first weight and second weight of Thorsen, in order to prevent the scale from weighing multiple objects at the same time.
Additionally, Le Bechec teaches wherein the two substantially parallel components (vertical walls 302 and 304) of the sorting gate are substantially parallel before and after the moving (Figures 2 and 3).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the passageway of Thibault, with the two substantially parallel moving parts of the sorting gates as taught by Le Bechec, in order to prevent an animal from going through the wrong section of the sorting mechanism.
Additionally, Eakin teaches in response, open the entry gate while the exit gate is open to enable a second object to enter the sorting scale through the entry gate to facilitate the first object to pass through the exit gate (“the one-way entry gate will open and allow another animal to enter the entrance” Col. 10 lines 63-64).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the exit gate of Thibault with the other object entering to motivate the animal as taught by Eakin, in order to safely motivate the animal to quickly vacate the weighing scale so there is no major loss in time.
Regarding Claim 9, Thibault in view of Wang, Thorsen, Le Bechec, and Eakin teaches the apparatus of Claim 8. Thibault further teaches the apparatus, wherein the apparatus being caused to move the two substantially parallel components of the sorting gate based on the first weight of the first object includes being caused to: determine a threshold weight based on parameters relating to a plurality of objects obtained from a server (“the controller 33 calculates a median weight of the animals” Col. 5 lines 42-43); perform a comparison between the first weight of the first object and the threshold weight (“compared with the calculated median weight of the animals in the herd” Col. 5 lines 46-47); and move the two substantially parallel components of the sorting gate based on the comparison to form the passageway (“If the animal is heavier than the median weight, the controller 33 causes the sort gate 31 to move to its first position for directing the animal into the first feeding area 16. If the animal is lighter than the median weight, the controller 33 causes the sort gate 31 to move to its second position for directing the animal into the second feeding area 17” Col. 5 lines 47-53).
Regarding Claim 10, Thibault in view of Wang, Thorsen, Le Bechec, and Eakin teaches the apparatus of Claim 9. Thibault further teaches the apparatus, wherein the memory stores further executable instructions that, in response to execution by the processor, cause the apparatus to further: obtain weights of the plurality of objects using the sorting scale; and upload the weights to the server for storing the weights in a database (“A controller detects and stores the measured weight of each animal” Col. 3 line 3).
 Regarding Claim 12, Thibault in view of Wang, Thorsen, Le Bechec, and Eakin teaches the apparatus of Claim 8.
Thibault fails to disclose the apparatus, wherein the memory stores further executable instructions that, in response to execution by the processor, cause the apparatus to further: determine that the first object is within the sorting scale for a predetermined period of time; and in response, utilize a mechanism or generate a signal to stimulate the first object to pass through the exit gate.
However, Eakin teaches the apparatus wherein the memory stores further executable instructions that, in response to execution by the processor, cause the apparatus to further: determine that the first object is within the sorting scale for a predetermined period of time (“The animal has a known time which has been programmed into the controller” Col. 10 lines 59-60); and in response, utilize a mechanism or generate a signal to stimulate the first object to pass through the exit gate (“a mechanism for encouraging or physically moving an animal out of the feeding station once the animal has reached its daily feed allotment including without limitation any mechanical, physical, electrical, chemical, visible, or audible mechanism” Col. 11 lines 49-53).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the apparatus of Thibault ‘428 with the object stimulant after a period of time as taught by Eakin, in order to motivate the animal to quickly vacate the weighing scale so there is no major loss in time.
Regarding Claim 13, Thibault in view of Wang, Thorsen, Le Bechec, and Eakin teaches the apparatus of Claim 8.
Thibault fails to disclose the apparatus, wherein the memory stores further executable instructions that, in response to execution by the processor, cause the apparatus to further: obtain a third weight of the first object using the sorting scale while both the entry gate and the exit gate are open; and close the exit gate upon determining the third weight of the first object is lower than the predetermined weight.
However, Thorsen teaches the apparatus of claim 8, wherein the memory stores further executable instructions that, in response to execution by the processor, cause the apparatus to further: obtain a third weight of the first object using the sorting scale while both the entry gate and the exit gate are open; and close the exit gate upon determining the third weight of the object is lower than the predetermined weight (“control unit 70 has opened the entry gate 10, which only happens when the system has registered that no pig is present in the weigher and that all exits are closed.” Page 17 Paragraph 3; “Further, the control unit 70 can be adapted to determine whether animals have not left the weigher within predetermined time periods after an exit gate has been opened…. first when it has been noted that the animal has left the scale, the exit gate closes again, the entry gate opens again, etc.” Page 22 Paragraphs 5 and 6; the control unit recognizing that there is no animal on the scale and then closing the exit gate is equivalent to this limitation).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the exit gate and sorting scale of Thibault, with the predetermined period of time before a third weight is taken as taught by Thorsen, in order to prevent multiple animals from being weighed at the same time.
Regarding Claim 14, Thibault in view of Wang, Thorsen, Le Bechec, and Eakin teaches the apparatus of Claim 8.
Thibault fails to disclose the apparatus, wherein the memory stores further executable instructions that, in response to execution by the processor, cause the apparatus to further: shake the sorting gate to facilitate the first object to pass through the passageway and reach the one of the plurality of gates.
However, Thorsen teaches the apparatus, wherein the memory stores further executable instructions that, in response to execution by the processor, cause the apparatus to further: shake the sorting gate to facilitate the first object to pass through the passageway and reach the one of the plurality of gates (“said means for motivating the animal to move out of the sorting unit may comprise…vibrations.” Page 9 lines 15-18).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the passageway of Thibault, with the shaking gate of Thorsen, in order to safely motivate the animal to quickly vacate the weighing scale so there is no major loss in time.
Regarding Claim 15, Thibault discloses a method implemented by an apparatus, the apparatus comprising an entry gate (entry gate 41), a sorting scale (scale 27), a sorting gate (sort gate 31), an exit gate, and a plurality of gates (outlets 29 and 30), and the method comprising: opening the entry gate to enable a first object to enter the sorting scale through the entry gate (“a one-way entry gate 41 at the inlet 28 that restricts entry onto the scale platform 38 to one animal at a time” Col. 7 lines 14-16); obtaining a first weight of the first object using the sorting scale (“A controller detects and stores the measured weight of each animal” Col. 3 line 3); moving the sorting gate based on the first weight of the first object to form a passageway between the exit gate and one of the plurality of gates (“The controller activates the sort gate” Col. 3 line 9). 
Thibault fails to disclose wherein the sorting gate includes two substantially parallel components, an exit gate, closing the entry gate upon determining the first weight of the first object is higher than a predetermined weight; the two substantially parallel components of sorting gate form a passageway wherein the two substantially parallel components of the sorting gate are substantially parallel before and after the moving; thereafter, opening the exit gate to enable the first object to pass through the passageway and reach the one of the plurality of gates, obtaining a second weight of the first object using the sorting scale; closing the exit gate upon determining the second weight of the first object is lower than the predetermined weight, determining that the exit gate has been opened for a predetermined period of time;  and in response, opening the entry gate while the exit gate is open to enable a second object to enter the sorting scale through the entry gate to facilitate the first object to pass through the exit gate.
However, Wang teaches wherein the sorting gate includes two substantially parallel components (second stage sorting gate 231 has 2 components and will be parallel in configuration shown by dashed lines in edited Figure 2a below), an exit gate (first stage sorting gate 223; Figure 2a), the two substantially parallel components of sorting gate form a passageway (shown in edited Figure 2a below), thereafter, opening the exit gate (first stage sorting gate 223) to enable the first object to pass through the passageway and reach the one of the plurality of gates (Figure 2a).

    PNG
    media_image1.png
    323
    465
    media_image1.png
    Greyscale

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the sorting gate of Thibault with the exit gate before the plurality of gates as taught by Wang, so that the animal cannot leave before it is finished being weighed.
Additionally, Thorsen teaches closing the entry gate upon determining the first weight of the first object is higher than a predetermined weight (“Once the entry gate 10 is opened and the control unit registers that a pig enters onto the weighing platform 4, the entry gate 10 is closed again so that no more than one pig can enter.” Page 17 Paragraph 3); obtaining a second weight of the first object using the sorting scale; closing the exit gate upon determining the second weight of the first object is lower than the predetermined weight (“when it is registered that the pig is completely out, which is obtained by monitoring the signal from the weighing cell 60, the gate 30 is closed again” Page 18 Paragraph 1), determining that the exit gate has been opened for a predetermined period of time (“if time has passed after an exit gate has been opened without the pig inside the weigher has left, which can be obtained by monitoring the weighing signal as mentioned” Page 18 Paragraph 2).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the scale and gates of Thibault with the first weight and second weight of Thorsen, in order to prevent the scale from weighing multiple objects at the same time.
Additionally, Le Bechec teaches wherein the two substantially parallel components (vertical walls 302 and 304) of the sorting gate are substantially parallel before and after the moving (Figures 2 and 3).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the passageway of Thibault, with the two substantially parallel moving parts of the sorting gates as taught by Le Bechec, in order to prevent an animal from going through the wrong section of the sorting mechanism.
Additionally, Eakin teaches in response, opening the entry gate while the exit gate is open to enable a second object to enter the sorting scale through the entry gate to facilitate the first object to pass through the exit gate (“the one-way entry gate will open and allow another animal to enter the entrance” Col. 10 lines 63-64).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the exit gate of Thibault with the other object entering to motivate the animal as taught by Eakin, in order to safely motivate the animal to quickly vacate the weighing scale so there is no major loss in time.
Regarding Claim 16, Thibault in view of Wang, Thorsen, Le Bechec, and Eakin teaches the apparatus of Claim 15. Thibault further teaches the method, wherein moving the two substantially parallel components of the sorting gate based on the first weight of the first object includes: determining a threshold weight based on parameters relating to a plurality of objects obtained from a server (“the controller 33 calculates a median weight of the animals” Col. 5 lines 42-43); performing a comparison between the first weight of the first object and the threshold weight (“compared with the calculated median weight of the animals in the herd” Col. 5 lines 46-47); and moving the two substantially parallel components of the sorting gate based on the comparison to form the passageway (“If the animal is heavier than the median weight, the controller 33 causes the sort gate 31 to move to its first position for directing the animal into the first feeding area 16. If the animal is lighter than the median weight, the controller 33 causes the sort gate 31 to move to its second position for directing the animal into the second feeding area 17” Col. 5 lines 47-53).
Regarding Claim 18, Thibault in view of Wang, Thorsen, Le Bechec, and Eakin teaches the apparatus of Claim 15.
Thibault fails to disclose the method, further comprising: determining that the first object is within the sorting scale for a predetermined period of time; and in response, utilizing a mechanism or generating a signal to stimulate the first object to pass through the exit gate.
However, Eakin teaches the method, further comprising: determining that the first object is within the sorting scale for a predetermined period of time (“The animal has a known time which has been programmed into the controller” Col. 10 lines 59-60); and in response, utilizing a mechanism or generating a signal to stimulate the first object to pass through the exit gate (“a mechanism for encouraging or physically moving an animal out of the feeding station once the animal has reached its daily feed allotment including without limitation any mechanical, physical, electrical, chemical, visible, or audible mechanism” Col. 11 lines 49-53).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the apparatus of Thibault ‘428 with the object stimulant after a period of time as taught by Eakin, in order to motivate the animal to quickly vacate the weighing scale so there is no major loss in time.
Regarding Claim 19, Thibault in view of Wang, Thorsen, Le Bechec, and Eakin teaches the apparatus of Claim 15.
Thibault fails to disclose the method, further comprising: obtaining a third weight of the first object using the sorting scale while both the entry gate and exit gate are open; and closing the exit gate upon determining the third weight of the first object is lower than the predetermined weight.
However, Thorsen teaches the method, further comprising: obtaining a third weight of the first object using the sorting scale while both the entry gate and exit gate are open; and closing the exit gate upon determining the third weight of the object is lower than the predetermined weight (“control unit 70 has opened the entry gate 10, which only happens when the system has registered that no pig is present in the weigher and that all exits are closed.” Page 17 Paragraph 3; “Further, the control unit 70 can be adapted to determine whether animals have not left the weigher within predetermined time periods after an exit gate has been opened….First when it has been noted that the animal has left the scale, the exit gate closes again, the entry gate opens again, etc.” Page 22 Paragraphs 5 and 6; the control unit recognizing that there is no animal on the scale and then closing the exit gate is equivalent to this limitation). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the exit gate and sorting scale of Thibault, with the predetermined period of time before a third weight is taken as taught by Thorsen, in order to prevent multiple animals from being weighed at the same time.
Regarding Claim 20, Thibault in view of Wang, Thorsen, Le Bechec, and Eakin teaches the apparatus of Claim 15.
Thibault fails to disclose the method, further comprising: shaking the sorting gate to facilitate the first object to pass through the passageway and reach the one of the plurality of gates.
However, Thorsen teaches the method, further comprising: shaking the sorting gate to facilitate the first object to pass through the passageway and reach the one of the plurality of gates (“said means for motivating the animal to move out of the sorting unit may comprise…vibrations.” Page 9 lines 15-18).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the passageway of Thibault, with the shaking gate of Thorsen, in order to safely motivate the animal to quickly vacate the weighing scale so there is no major loss in time.
Claims 11 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Thibault ‘428, Wang, Thorsen, Le Bechec, and Eakin as applied to claims 8 and 15 above, and further in view of Thibault (2007/0277748).
Regarding Claim 11, Thibault ‘428 in view of Wang, Thorsen, Le Bechec, and Eakin teaches the apparatus of Claim 8.
Thibault ‘428 fails to disclose the apparatus of claim 8, wherein the memory stores further executable instructions that, in response to execution by the processor, cause the apparatus to further: attempt to close the entry gate for a number of times; and upon determining that the number of times has a threshold value, generate a warning signal indicating that the entry gate is not closed. 
However, Thibault ‘748 teaches the apparatus wherein the memory stores further executable instructions that, in response to execution by the processor, cause the apparatus to further: attempt to close the entry gate for a number of times (“if penning or any other object is accidentally lodged within the scale 35” Paragraph [0038]); and upon determining that the number of times has a threshold value, generate a warning signal indicating that the entry gate is not closed (“the idle alert function of the controller 40 of the sorting scale 35 can be activated” Paragraph [0038]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the gates of Thibault ‘428 with the warning signal when the gate is not properly closed as taught by Thibault ‘748, in order to alert the user so they can quickly fix the problem without injury to the animal or great loss in time.
Regarding Claim 17, Thibault ‘428 in view of Wang, Thorsen, Le Bechec, and Eakin teaches the apparatus of Claim 15.
Thibault ‘428 fails to disclose the method further comprising: attempting to close the entry gate for a number of times; and upon determining that the number of times has a threshold value, generating a warning signal indicating that the entry gate is not closed.
However, Thibault ‘748 teaches the method, further comprising: attempting to close the entry gate for a number of times (“if penning or any other object is accidentally lodged within the scale 35” Paragraph [0038]); and upon determining that the number of times has a threshold value, generating a warning signal indicating that the entry gate is not closed (“the idle alert function of the controller 40 of the sorting scale 35 can be activated” Paragraph [0038]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the gates of Thibault ‘428 with the warning signal when the gate is not properly closed as taught by Thibault ‘748, in order to alert the user so they can quickly fix the problem without injury to the animal or great loss in time.

Response to Arguments
Applicant’s arguments filed 9/02/22 with respect to claims 8-20 have been considered but are moot because the new ground of rejection does not rely on any combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Regarding the amendments added to claims 8 and 15, the newly added reference Le Bechec teaches the two parallel components being substantially parallel before and after moving, as shown in the rejection above.
Applicant's arguments filed 9/02/22 have been fully considered but they are not persuasive. 
Applicant states on page 15, “Eakin requires "[t]he entry gate 7 functions to restrict entry into the feeding station 6 to one animal at a time". Col. 5 lines 65-66 at Thorsen. Thus, Eakin teaches away from having a second object entering the sorting scale while a first object is still there to facilitate the first object to pass through the exit gate. Moreover, Eakin does not teach or disclose the opening of the entry gate to enable the entering of the second object.” Examiner respectfully disagrees. Eakin teaches the use of opening the entrance to encourage the first animal to move off of the scale “('the one-way entry gate will open and allow another animal to enter the entrance” Col. 10 lines 63-43). The limitation in the current application is completing the same task of allowing another animal to enter the entrance so that the first animal will move off of the scale. Therefore, this limitation is fully taught by Eakin.
Applicant states on page 22 “nowhere does Thorsen teach or suggest "the predetermined weight," let alone "obtaining a third weight of the first object using the sorting scale while both the entry gate and the exit gate are open; and closing the exit gate upon determining the third weight of the first object is lower than the predetermined weight.” Examiner respectfully disagrees. Thorsen teaches a feedback loop, where the controller (70) is constantly monitoring the weigher to determine whether there is an animal on the scale or not (equating to above or below the predetermined weight). Additionally, Thorsen teaches “when it has been noted that the animal has left the scale, the exit gate closes again, the entry gate opens again, etc.” Page 22 Paragraphs 5 and 6) the control unit recognizing that there is no animal on the scale is equivalent to taking a weight and determining that the weight is below a threshold. The controller closing the exit gate is equivalent to the second half of the limitation.
Additionally, Examiner would like to remind applicant that all arguments submitted to the patent office are received in black and white. Therefore, the arguments filed 9/02/22 on pages 13-14 are unclear as the applicant annotated the figures with color, and referenced each color in their arguments. However, the Examiner believes these arguments are covered by the new reference Le Bechec, as shown in the rejection above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALANNA KAY PETERSON whose telephone number is (571)272-6126. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Huson can be reached on 571-270-5301. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.K.P./Examiner, Art Unit 3642                                                                                                                                                                                                        
/JOSHUA D HUSON/Supervisory Patent Examiner, Art Unit 3642